                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: i j            6·

 ANDREW BRACKEN,

                             Plaintiff,

                        V.                                      No. 15-CV-7302 (RA)

 MH PILLARS INC. doing business as                                     ORDER
 PAYZA and OBOP AY, INC. doing business
 as OBOPA Y formerly known as
 ULTRALIGHT FS,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

        Plaintiff commenced this action on September 16, 2015, alleging breach of contract and

various other claims sounding in tort. ECF No. 1. After Plaintiff submitted the operative amended

complaint, Defendant Obopay and Plaintiff entered into a settlement agreement. ECF Nos. 14, 43.

Defendant MH Pillars, however, never appeared and the Clerk of Court accordingly entered a

certificate of default upon Plaintiffs request. ECF No. 48. After MH Pillars failed to appear at a

conference where it was instructed to show cause why Plaintiff was not entitled to a default

judgment, this Court referred the matter to Magistrate Judge Gorenstein. ECF Nos. 55. Now

before the Court is Judge Gorenstein's Report and Recommendation, to which no objections were

made.

        Having reviewed the thorough, well-reasoned Report for clear error, see Galeana v.

Lemongrass on Broadway Corp., 120 F. Supp. 3d 306, 310 (S.D.N.Y. 2014), the Court hereby

adopts it in its entirety. The Court thus dismisses this matter without prejudice for want of subject

matter jurisdiction. The parties' failure to file written objections, after Judge Gorenstein warned
that such failure would result in a waiver of objections for the purposes of appeal, precludes

appellate review. See Caidor v. Onondaga Cty., 517 F.3d 601, 604 (2d Cir. 2008).

         The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:      November 13, 2018
            New York, New York




                                                      2
